Title: Oliver Wendell to Abigail Adams, 31 December 1779
From: Wendell, Oliver
To: Adams, Abigail



Dr. Madm.
Boston Decr. 31st. 1779

Mr. Cranch deliver’d me your Letter with the five french Guineaus which at the Insurance Office I endeavord to hawk to the Money Voyagers. I found 30 for 1 the most they wou’d offer. Mr. Billy  who has purchased much hard Money told me he had offerd him 200 hard Dollars the Day before at that Rate. I have no Doubt that 33 and 35 had been given but the late Reports of a Loan being establishd by Congress and that they have actually drawn some Bills at 25 for 1 seems at present to check a further Depreciation. Part of this Report comes by Mr. H. Marchant a Member of Congress which gives it Influence. However I send you 30 for 1 and having the Guineaus by me if I can do better, it shall be your Advantage.


The State of the Account I subjoin and am with my Respects added to Mrs. Wendells, Your very Humb. Servt.,
Oliver Wendell



     
      5 french Guineaus
      at 26/8 is
      £  6
      13
      4
     
     
      Exchange
      193
      6
      8
     
     
      
      
      
      
      £200
      
      
     
     
      Sent to Mr. Smith
      
      
      
     
     
      
      
      Dolls.
      
      
      
      
     
     
      1
      70
      70
      
      
      
      
     
     
      6
      60
      360
      
      
      
      
     
     
      2
      50
      100
      
      
      
      
     
     
      1
      
      45
      
      
      
      
     
     
      2
      40
      80
      
      
      
      
     
     
      1
      
      8
      
      
      
      
     
     
      2
      2
      4
      
      
      
      
     
     
      
      
      667
      at 6/ is
      £200
      2
      
     
    
   
